The opinion of the court was delivered by
Knox, J.
We are entirely satisfied with the instructions given by the learned judge who presided upon this trial.
The plaintiff in error alleges: 1st. That the proceedings in the Orphans’ Court were void, because the petitioner for the partition had no interest in the estate. 2d. That the plaintiff below ought not to recover, because he was acting as attorney when he purchased the land in dispute.
It is a sufficient answer to these allegations to say: 1st. That the Orphans’ Court, by receiving the petition of Henry Shade, and by the subsequent proceeding, decided that the petitioner Henry *124Shade was a proper party to the proceeding, and this decision cannot be questioned in a collateral proceeding by a stranger to the title of the decedent Susanna Beaver. 2d. It matters not to an intruder, or one who shows no title, whether the legal title belongs absolutely to the holder thereof or whether it is held in trust for another. Where an attorney purchases lands in his own name, the extent and nature of his interest can only be questioned by his client or those claiming under the client.
Judgment affirmed.